17 N.J. 40 (1954)
110 A.2d 54
IN THE MATTER OF THE ESTATE OF EMILE PFIZER, DECEASED.
ALBERT A. TEETER AND NATIONAL CITY BANK OF NEW YORK, TRUSTEES UNDER THE LAST WILL AND TESTAMENT OF EMILE PFIZER, DECEASED, PLAINTIFFS-RESPONDENTS,
v.
OLIVER DUNCAN, AS EXECUTOR OF THE WILL OF HELEN DUNCAN, ET AL., DEFENDANTS-APPELLANTS, CROSS-RESPONDENTS, AND THE CITY OF NEW YORK, ETC., AND ASSOCIATION FOR THE AID OF CRIPPLED CHILDREN, DEFENDANTS-RESPONDENTS, CROSS-APPELLANTS, AND THE PRESBYTERIAN HOSPITAL IN THE CITY OF NEW YORK, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued December 6, 1954.
Decided December 13, 1954.
Mr. Harrison F. Durand argued the cause for the appellants, cross-respondents (Mr. Doane Twombly of counsel).
Mr. Frederick K. Hopkins argued the cause for the respondents, cross-appellants (Messrs. Hopkins, Vorburger and Dickson, attorneys).
Mr. Ronald A. Gulick argued the cause for the respondents.
PER CURIAM.
The judgment of the Chancery Division of the Superior Court is affirmed as to the matters appealed from *41 for the reasons expressed in the opinion filed in that court by Judge Ewart and reported at 33 N.J. Super. 242.
We find no merit in the cross-appeal from the award of counsel fees. The trustees raised the question of the construction of the will in their complaint and there was clearly reasonable doubt as to its meaning. We affirm the trial court's decision on this point.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.